DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Election/Restrictions
Applicant’s election without traverse of Invention II (claims 4-15) in the reply filed on 9/12/2022 is acknowledged.
Claims 1-3 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/12/2022.

Claim Status
Claims 4-15 are currently pending. The current listing of the claims filed on 12/21/2020 does not comply with the requirements of 37 CFR 1.121(c) because a new claim listing was not submitted with the applicant’s 9/12/2022 response to the Restriction Requirement of 8/22/2022.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over LIUS et al (US 2018/0062105 A1, hereafter Lius) in view of HEO et al (US 2017/0005153 A1, hereafter Heo).
Re claim 4, Lius discloses in FIG. 8B (with references to FIG. 1, 4A and 8A) a display device comprising:
a substrate (801; ¶ [0094]) on which a pixel (P11-Pmn; ¶ [0046]) is placed, the substrate (801) including an emission area (region comprising P11-Pmn;) and a non-emission area (region around P11-Pmn including 110/120; ¶ [0036]);
a first conductive layer (803/804/805; ¶ [0094] and [0099]) placed on the substrate (801), the first conductive layer (803/804/805) including a light-shielding layer (804; ¶ [0094] and [0099]) and a lower electrode (805; ¶ [0094] and [0099]) of a storage capacitor (electrode 805/insulator laminate 802-806-810-812/electrode 848; ¶ [0094]-[0097] and [0099]; see inserted figure below);
one or more insulation layers (802/806; ¶ [0094]-[0095] and [0099]) covering the light-shielding layer (804);
a second conductive layer (841-848; ¶ [0097] and [0099]) formed on the one or more insulation layers (802/806), the second conductive layer (841-848) including an upper electrode (848; ¶ [0097] and [0099]) of the storage capacitor (electrode 805/insulator laminate 802-806-810-812/electrode 848);
an overcoat layer (813/815; ¶ [0098]-[0099]) placed above the second conductive layer (841-848);
an anode electrode (847; ¶ [0098]-[0099]) placed on the overcoat layer (813/815), the anode electrode (847) connected to (¶ [0098]-[0099]) the upper electrode (848) of the storage capacitor (electrode 805/insulator laminate 802-806-810-812/electrode 848);
an emission layer (of OLED 816 not shown, but as in 415 in FIG. 4A; ¶ [0064] and [0098]-[0099]) covering the anode electrode (847); and
a cathode electrode (of OLED 816 not shown, but as in 417 in FIG. 4A; ¶ [0064] and [0098]-[0099]) placed on the emission layer (of OLED 816),
wherein the second conductive layer (841-848) includes:
a drain electrode (845; ¶ [0097] and [0099]) of a driving transistor (second transistor; ¶ [0097] and [0099]) connected (¶ [0095]; [0097] and [0099]) to the light-shielding layer (804) and the upper electrode (848) of the storage capacitor (electrode 805/insulator laminate 802-806-810-812/electrode 848).
For the record, the embodiment of FIG. 8B does not explicitly disclose an emission layer covering the anode electrode; and a cathode electrode placed on the emission layer. However, OLED structures are well-known in the art to comprise an emission layer covering an anode electrode, and a cathode electrode placed on the emission layer, as is disclosed by the embodiment of FIG. 4A. Therefore, it would be obvious to one of ordinary skill in the art that the OLED (816) in FIG. 8B comprises an emission layer covering an anode electrode, and a cathode electrode placed on the emission layer, as is discussed in the rejection above.

Also, for the record, the inserted figure below (annotated FIG. 8B of Lius with repair portion 410 of Heo superimposed) depicts a first conductive layer (803-805); a second conductive layer (841-848); a storage capacitor (Cst); and a repair pattern (RP 410), where the repair pattern is added to a nearby pixel (P12) of the structure of Lius consistent with the disclosure of Heo as discussed below.

    PNG
    media_image1.png
    785
    1018
    media_image1.png
    Greyscale

Gang fails to disclose a repair pattern connected to an anode electrode of a nearby pixel, at least a region of the repair pattern overlapping the light-shielding layer (804), but does not overlap the first conductive layer (805) and is not overlapped by the anode electrode (847 of P11).

However,
Heo discloses in FIGS. 5A, 6A and 7A a display device comprising: a repair pattern (410; ¶ [0103]) connected to an anode electrode (222; ¶ [0103]) of a nearby pixel (PA2/P2; ¶ [0099]), but is not overlapped by an anode electrode (222; ¶ [0103]) of a pixel (PA1/P1; ¶ [0099]) adjacent (next to) the nearby pixel (P2).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lius to include the repair portion of Heo (see inserted figure above) connected to an anode electrode of a nearby pixel, but is not overlapped by an anode electrode adjacent the nearby pixel, such that the repair pattern is connected to an anode electrode of a nearby pixel, at least a region (adjacent 845 of Lius) of the repair pattern overlapping the light-shielding layer, but does not overlap the first conductive layer and is not overlapped by the anode electrode to provide repair sites where thermal damage is not spread to an organic layer during a repair process, and, thus, non-emission or bonding of adjacent pixels caused by the thermal damage during the repair process can be suppressed (Heo; ¶ [0012] and [0018]).

Re claim 5, Lius and Heo disclose the display device of claim 4, wherein in the at least the region (adjacent 845 of Lius) of the repair pattern (410 of Heo), an electrical connection (848-811) is formed between the light-shielding layer (804 of Lius) and the repair pattern (410 of Heo) as part of the repair sites discussed for claim 4.
Re claim 6, Lius and Heo disclose the display device of claim 5, wherein as the electrical connection (848-811) is formed, a part of a driving current (FIG. 4 of Heo; ¶ [0067]-[0068]) applied to the anode electrode of the nearby pixel is applied to the anode electrode of the pixel, passing through the repair pattern, the light-shielding layer, the drain electrode, and the upper electrode by adding the connection pattern (310 of Heo; ¶ [0075] and [0096] at welding point (WP of Heo; ¶ [0090]) as part of the repair sites discussed for claim 4.

Re claim 7, Lius and Heo disclose the display device of claim 4, wherein the repair pattern (410 of Heo) is an island-shaped electrode (FIGS. 7A-7B of Heo; ¶ [0103]) placed between the anode electrode (222 of PA1/P1 of Heo) and the anode electrode of the nearby pixel (222 of PA2/P2 of Heo) as part of the repair sites discussed for claim 4.

Re claim 8, Lius and Heo disclose the display device of claim 4, wherein the light-shielding layer (804 of Lius) is in a shape of an extending bar (horizontal rectangular pattern) of which a first end (right side) is electrically connected to a bridge pattern (848 of Lius; ¶ [0097]) and a second end (left side) is placed near the anode electrode of the nearby pixel (847 of P12 of Lius or 222 of PA2/P2 of Heo) as part of the repair sites discussed for claim 4.

Re claim 9, Lius and Heo disclose the display device of claim 4, wherein the repair pattern (410 of Heo) is electrically connected (integral with) to a protruding pattern (tip at line AA’ in FIG. 7A of Heo; ¶ [0104]) of the anode electrode of the nearby pixel 222 of PA2/P2 of Heo) as part of the repair sites discussed for claim 4.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LIUS et al (US 2018/0062105 A1, hereafter Lius).
Re claim 10, Lius discloses in FIG. 8B (with references to FIG. 1, 4A and 8A) a display device comprising:
a substrate (801; ¶ [0094]) on which a pixel (P11-Pmn; ¶ [0046]) is placed, the substrate (801) including an emission area (region comprising P11-Pmn;) and a non-emission area (region around P11-Pmn including 110/120; ¶ [0036]);
a first conductive layer (803/804/805; ¶ [0094] and [0099]) placed on the substrate (801), the first conductive layer (803/804/805) including a light-shielding layer (804; ¶ [0094] and [0099]);
a buffer layer (802; ¶ [0094]-[0095] and [0099]) covering the first conductive layer (803/804/805);
an active layer (808; ¶ [0094] and [0099]) in which a channel (region of 808 between S/D3 and S/D4), a source electrode (S/D3; ¶ [0097] and [0099]), and a drain electrode (S/D4; ¶ [0097] and [0099]) of a driving transistor (second transistor; ¶ [0097] and [0099]) are formed, the active layer (808) being placed on the buffer layer (802);
a second conductive layer (841-848/G2; ¶ [0097] and [0099]) placed on the active layer (808), the second conductive layer (841-848) including a gate electrode (844/G2; ¶ [0097] and [0099]) of the driving transistor (second transistor);
a gate insulation layer (810; ¶ [0096] and [0099]) interposed between the active layer (808) and the second conductive layer (841-848/G2);
an overcoat layer (813/815; ¶ [0098]-[0099]) placed above the second conductive layer (841-848/G2);
an anode electrode (847; ¶ [0098]-[0099]) placed on the overcoat layer (813/815); and
wherein the second conductive layer (841-848/G2) includes a bridge pattern (848; [0097] and [0099]) electrically connecting (¶ [0097]) the drain electrode (S/D4) and the anode electrode (847).

With respect to the limitations: an emission layer covering the anode electrode; and a cathode electrode placed on the emission layer, the OLED (816) of embodiment of FIG. 8B does not explicitly disclose an emission layer covering the anode electrode (847); and a cathode electrode placed on the emission layer. However, OLED structures are well-known in the art to comprise an emission layer (415 in FIG. 4A; ¶ [0064]) covering an anode electrode (413; ¶ [0063]), and a cathode electrode (417 in FIG. 4A; ¶ [0064]) placed on the emission layer, as is disclosed by the embodiment of FIG. 4A.
Therefore, it would be obvious to one of ordinary skill in the art that the OLED (816) in FIG. 8B comprises an emission layer covering an anode electrode, and a cathode electrode placed on the emission layer.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lius in view of SHIM et al (US 2018/0061908 A1, hereafter Shim).
Re claim 11, Lius discloses the display device of claim 10, wherein at least a region (between 845 and 847) of the bridge pattern (848) does not overlap (cover) the first conductive layer (805)
But, fails to disclose wherein at least a region of the bridge pattern is not overlapped by the anode electrode.
However,
Shim discloses in FIG. 6 a display device comprising: a bridge pattern (STDE; ¶ [0064] and [0066]), wherein at least a region (at STCH3) of the bridge pattern (STDE) is not overlapped (covered) by an anode electrode (ANO; ¶ [0066]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lius wherein at least a region of the bridge pattern is not overlapped by the anode electrode, as disclosed by Shim, in order to prevent the light shielding layer LS underlying a driving transistor DR from electrically affecting the driving transistor, and to create a third source electrode of the driving transistor where the  light shielding layer prevents leakage current from being generated in the display transistors (Shim; ¶ [0064]; [0066]; [0068] and [0073]). 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lius in view of HEO et al (US 2017/0005153 A1, hereafter Heo).
Re claim 12, Lius discloses the display device of claim 10.
But, fails to disclose wherein the bridge pattern (848) is cut, so that the anode electrode (847) is electrically separated from the drain electrode (S/D4) of the driving transistor (second transistor).
However,
Heo discloses in FIGS. 5A, 6A and 7A a display device comprising: a bridge pattern (410; ¶ [0103]) connected to an anode electrode (222; ¶ [0103]) of a pixel (PA2/P2; ¶ [0099]) and to a drain electrode (of DT 2; ¶ [0089] and [0103]) of a driving transistor (DT 2; ¶ [0089] and [0103]), wherein the bridge pattern (410) is cut (FIGS. 4A and 6B; ¶ [0067] and [0089]), so that the anode electrode (222) is electrically separated from the drain electrode (of DT 2) of the driving transistor (DT 2).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lius to include the bridge portion of Heo (see inserted figure above), such that the bridge pattern (848) is cut, so that the anode electrode (847) is electrically separated from the drain electrode (S/D4) of the driving transistor (second transistor) to provide repair sites where thermal damage is not spread to an organic layer during a repair process, and, thus, non-emission or bonding of adjacent pixels caused by the thermal damage during the repair process can be suppressed (Heo; ¶ [0012] and [0018]).

Re claim 13, Lius discloses the display device of claim 10.
But, fails to disclose wherein the second conductive layer (841-848/G2) further includes a repair pattern that is electrically connected to an anode electrode of a nearby pixel (P12), at least a region of the repair pattern overlaps the light-shielding layer (804), but is not overlapped by the anode electrode (847 of P11).
However,
Heo discloses in FIGS. 5A, 6A and 7A a display device comprising: a repair pattern (410; ¶ [0103]) connected to an anode electrode (222; ¶ [0103]) of a nearby pixel (PA2/P2; ¶ [0099]), but is not overlapped by an anode electrode (222; ¶ [0103]) of a pixel (PA1/P1; ¶ [0099]) adjacent (next to) the nearby pixel (P2).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lius to include the repair portion of Heo (see inserted figure above) connected to an anode electrode of a nearby pixel, but is not overlapped by an anode electrode adjacent the nearby pixel, such that the repair pattern is connected to an anode electrode of a nearby pixel, at least a region (adjacent 845 of Lius) of the repair pattern overlapping the light-shielding layer, but does not overlap the first conductive layer and is not overlapped by the anode electrode to provide repair sites where thermal damage is not spread to an organic layer during a repair process, and, thus, non-emission or bonding of adjacent pixels caused by the thermal damage during the repair process can be suppressed (Heo; ¶ [0012] and [0018]).

Re claim 14, Lius and Heo disclose the display device of claim 13, wherein the repair pattern (410 of Heo) is electrically connected (see claim 5) to the light-shielding layer (804) as part of the repair sites discussed for claim 13.
Re claim 15, Lius and Heo disclose the display device of claim 14, wherein as the electrical connection is formed (see claim 6), a part of a driving current applied to the anode electrode of the nearby pixel is applied to the anode electrode of the pixel, passing through the repair pattern, the light-shielding layer, and the bridge pattern as part of the repair sites discussed for claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/ERIC W JONES/Examiner, Art Unit 2892